FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarter Ended June 30, 2010 Commission File Number 1-4773 AMERICAN BILTRITE INC. (Exact name of registrant as specified in its charter) Delaware 04-1701350 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 57 River Street Wellesley Hills, Massachusetts02481-2097 (Address of Principal Executive Offices) (781) 237-6655 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer []Non-accelerated filer [](Do not check if a smaller reporting company) Smallerreportingcompany[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at August 13, 2010 Common Stock 3,441,357 shares FORWARD LOOKING STATEMENTS Some of the information presented in or incorporated by reference in this report constitutes “forward-looking statements,” within the meaning of the Private Securities Litigation Reform Act of 1995, that involve risks, uncertainties and assumptions.These forward-looking statements are based on American Biltrite Inc.’s expectations as of the date of this report, of future events. American Biltrite Inc. undertakes no obligation to update any of these forward looking statements, except as may be required by the federal securities laws.Although American Biltrite believes that these expectations are based on reasonable assumptions, within the bounds of its knowledge of its business and experience, there can be no assurance that actual results will not differ materially from expectations.Any or all of these expectations may turn out to be incorrect and any forward-looking statements made in this report speak only as of the date of this report unless the statement indicates that another date applies.Readers are cautioned not to place undue reliance on any forward-looking statements.Actual results could differ significantly as a result of various factors.By their nature, forward-looking statements involve risks and uncertainties because they relate to events and depend on circumstances that may or may not occur in the future.It is not possible to predict or identify all factors that could potentially cause actual results to differ materially from expected and historical results. Factors that could cause actual results to differ from expectations include:(i) American Biltrite’s ability to comply with the covenants imposed on it under its credit agreement, the availability of borrowings under its credit facilities and its ability to generate sufficient operating cash flows to fund its businesses and operations; (ii) the future cost and timing of payments associated with and availability of insurance coverage for environmental liabilities and product and general liability claims, including asbestos related liabilities; (iii) increases in raw material prices and availability of raw materials; (iv) increased competitive activity from competitors, some of which have greater resources and broader distribution channels; (v) unfavorable developments in various markets for American Biltrite Inc.’s or its subsidiaries’ products or in the national or global economy in general; (vi) shipment delays, depletion of inventory and increased production costs resulting from unforeseen disruptions of operations at any of American Biltrite Inc.’s or its subsidiaries’ facilities or distributors; (vii) the incurrence of product warranty costs; (viii) changes in customers for American Biltrite’s or its subsidiaries’ products or the failure of customers to timely pay for product purchased; (ix) any discontinuation of American Biltrite Inc.’s business arrangements with Congoleum; (x) the failure of distributors or sales representatives to adequately perform; and (xi) the loss of any key executives. Other factors that could cause or contribute to American Biltrite Inc.’s actual results differing from its expectations include those factors discussed in Item 1A of Part II of this Quarterly Report on Form 10-Q and in American Biltrite Inc.’s other filings with the Securities and Exchange Commission. AMERICAN BILTRITE INC. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Consolidating Condensed Balance Sheets – Assets as of June 30, 2010 (Unaudited) and December31,2009 1 Consolidating Condensed Balance Sheets – Liabilities and Stockholders’ Equity (Deficit) as of June30,2010 (Unaudited) and December 31, 2009 2 Consolidating Condensed Statements of Operations (Unaudited) For the Three Months Ended June30,2010 and 2009 3 Consolidating Condensed Statements of Operations (Unaudited) For the Six Months Ended June30,2010 and 2009 4 Consolidating Condensed Statements of Cash Flows – Operating Activities (Unaudited) For the Six Months Ended June 30, 2010 and 2009 5 Consolidating Condensed Statements of Cash Flows – Investing & FinancingActivities (Unaudited) For the Six Months Ended June 30, 2010 and 2009 6 Notes to Unaudited Consolidating Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 4. Controls and Procedures 32 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 33 Item 4. Other Information 41 Item 6. Exhibits 42 Signature 43 PART I.FINANCIAL INFORMATION Item 1. Financial Statements AMERICAN BILTRITE INC. AND SUBSIDIARIES CONSOLIDATING CONDENSED BALANCE SHEETS – ASSETS (In thousands of dollars) ABIConsolidated Eliminations Congoleum AmericanBiltrite June30, December31, June30, December31, June30, December31, June30, December31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Assets Current assets: Cash and cash equivalents $ Restricted cash Short-term investments Accounts receivable, net $ ) $ ) Inventories ) ) Taxes receivable Prepaid expense & other current assets Total current assets ) ) Property, plant & equipment, net Other assets: Insurance for asbestos-related liabilities Other assets ) Total assets $ $ $ ) $ ) $ See accompanying notes to consolidating condensed financial statements. 1 AMERICAN BILTRITE INC. AND SUBSIDIARIES CONSOLIDATING CONDENSED BALANCE SHEETS – LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) (In thousands of dollars) ABIConsolidated Eliminations Congoleum AmericanBiltrite June30, December31, June30, December31, June30, December31, June30, December31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Liabilities Current liabilities: Accounts payable $ $ $ ) $ ) $ Accrued expenses Asbestos-related liabilities Deferred income taxes Notes payable Current portion of long-term debt Liabilities subject to compromise Total current liabilities ) ) Long-term debt, less current portion Asbestos-related liabilities Other liabilities Liabilities subject to compromise ) ) Total liabilities ) ) Stockholders’ equity (deficit) Common stock 46 46 ) ) 93 93 46 46 Additional paid-in capital ) ) Less cost ofshares in treasury ) Retained earnings (deficit) Accumulated other comprehensive loss ) Total stockholders’ equity (deficit) of controlling interests ) Noncontrolling interests 80 ) ) Total stockholders’ equity (deficit) Total liabilities and stockholders’ equity (deficit) $ $ $ ) $ ) $ See accompanying notes to consolidating condensed financial statements. 2 AMERICAN BILTRITE INC. AND SUBSIDIARIES CONSOLIDATING CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, 2010 and 2009 (In thousands of dollars, except share and per share amounts) ABI Consolidated Eliminations Congoleum American Biltrite Net sales $ $ $
